DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           RICKEY NELSON,
                              Appellant,

                                    v.

  DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT,
                        et al.,
                      Appellees.

                              No. 4D19-3515

                          [November 5, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael Rothschild, Judge; L.T. Case No. FMCE12-
009593.

  Renita Henry of Renita Henry Law, PLLC, Fort Lauderdale, for
appellant.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee, Department of
Revenue.

   No appearance for appellee, La’Kia Livingston.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.